Citation Nr: 1419243	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1953 to April 1955. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In that decision, the RO denied a claim for service connection for a lumbar spine disability. 

In May 2013, this claim was remanded. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the February 2014 VA examination report notes the Veteran's statement that he fell off a truck during service, the opinion states there was "... no evidence of a back injury during active duty; no evidence of post service record of continuous back pain after service."  By law, the Veteran's report of injury and symptoms constitutes evidence of a back injury in service and continuity since.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 38 C.F.R. § 3.159(a)(2) (West 2002). 

The remand stated that the Veteran's report of a back injury in service needed to be considered in any opinion.  The Board is required to remand the appeal for compliance with the previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims folder to the February 2014 VA examiner, or, if unavailable, send the file to a new examiner for a complete opinion.  The examiner should answer all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability (degenerative arthritis of the spine or intervertebral disc syndrome) had its onset in service or had its onset in the year immediately following service? 

(b) Is any medical reason to accept or reject the proposition that had the Veteran had a back injury in service from falling off a truck; such injury could have led to his current condition?

The examiner must provide reasons for any opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for a back disability in service cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report a fall in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's report, the examiner must provide a reason for doing so. 

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

